UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7661


HENRY WAYNE COLLIER,

                     Petitioner - Appellant,

              v.

R. HUDGINS, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:19-cv-00234-FPS)


Submitted: April 16, 2020                                          Decided: June 9, 2020


Before FLOYD, THACKER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Wayne Collier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Wayne Collier, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2018)

petition without prejudice for lack of jurisdiction. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Collier v. Hudgins, No. 5:19-cv-00234-FPS (N.D.W. Va. Oct. 29, 2019); see also Braswell

v. Smith, 952 F.3d 441, 450 (4th Cir. 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2